Citation Nr: 0921841	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibroid tumors of the 
uterus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appealed the Board's September 2006 decision 
denying the Veteran's claim of entitlement to service 
connection for fibroid tumors of the uterus to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2008, the Court set aside the Board's September 2006 
decision and remanded the matter for further adjudication 
consisted with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2008 Court decision concluded that the Board 
erred in relying on a VHA medical expert opinion that 
mischaracterized the Veteran's medical history to support its 
statement of reasons and bases.  The VHA report dated in June 
2006 noted that women who have fibroids may have symptoms of 
"abnormal bleeding, pain during menstruation and as the 
fibroids grow larger, some women may experience swelling of 
the abdomen and pelvic pressure."  The medical expert 
reported that the Veteran's service treatment records show 
that the Veteran did not exhibit any of the above symptoms.  
The Court noted that a review of the record clearly 
contradicts that medical examiner's statements that the 
Veteran's service treatment records did not show any of the 
symptoms he related to fibroid tumors.  The Court remanded 
this issue for a new medical examination that will address 
the deficiencies in the previous opinion.                                                                                      

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination and opinion by a 
gynecologist.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it 
is at least as likely than not (i.e., a 
fifty percent or greater probability) 
the Veteran's uterine fibroids began in 
service or are  otherwise attributable 
to the gynecological symptoms noted in 
the service treatment records to 
include cramps, abdomen pain, pelvic 
inflammation, spotting and urinary 
tract infections.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for fibroid tumors of the 
uterus, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and her 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




